DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mariani (WO 02/097381) in view of Kieser et al (US # 9,739,656). With respect to claims 1 and 9, the Mariani reference discloses a weighing system and a method of weighing a part (Abstract, "a dynamic weighing
system’), comprising: a support (Abstract, support device 24, and see Figures 1-3), a load cell (transducers, load cells 42) mounted to the support, and a part platform suspended from the load cell to receive a part to be weighed (the receptacle 12, and a load carrying bin 30).
	The Mariani reference does not explicitly describe that the load cell operable to generate thousands of weight values for the part per second over a period of jess than twenty seconds, the load cell operable to output a weight of the part by averaging the weight values over the period of less than twenty seconds. However, Mariani describes that the first transducer load cell) is adapted to provide
"a first output data stream embodying information relating to that apparent weight" (Mariani, Abstract and Claim 1). That is, the first transducer is configured to generate a series of weight values for the load. And a processor is configured to determine the weight of the load by “averaging at least some of the estimated true weights in the series” (Mariani, Abstract and Claim 1}. Mariani is silent on what
weight measurement frequency (number of measurements per second) is and also silent on weight measurement duration when averaging the weight values.
	However, weight measurement frequency and weight measurement duration are considered design variables that a person skilled in the art, without an inventive concept, would readily modify in order to satisfy certain weight measurement accuracy. The Kieser reference, also in same field of endeavor as the present application, describes various design variables measurement frequencies and weigh measurement duration (Kieser, Column 2, lines 40-44, and Column 3, line 17-15,
and Figure 72). Therefore, it would have been obvious to a person skilled in the art at the claim
date to modify the weighing system, as taught by Mariani, such that the load cell generates thousands of weight values for ine part per second over a period of less than twenty seconds, the load cell operable to output a weight of the part by averaging the weight values over the period of less than twenty seconds.
	With respect to claim 2, the exact number of weight values generated per second would have been an obvious parameter for the ordinary practioner to optimize through routine trial and error.
	With response to claim 3, the support shown in Mariani is a cantilevered arm.
	With respect to claims 4 and 5, the precision of the load cells would have been an obvious parameter for the ordinary practioner to optimize through routine trial and error.
	With respect to claim 6, the platform of Mariani is a basket (30).
	With respect to claims 7 and 8, suspending the basket (30) of Mariani with straps would have been a modification that would have been obvious to try1, as there are only so many ways to suspend the basket (30) of Mariani from the load cells that support it.
	With respect to claims 10-13, the exact number of weight values generated per second, and the precision of the load cells selected, would have been obvious parameters for the ordinary practioner to optimize through routine trial and error.
	With respect to claim 14, obviously the weight of the empty basket (30) would be the zero weight reference in order for the device to be operative, as it is the weight of the object in the basket that is of interest to the user, and not the weight of the basket itself2.
	With respect to claim 15, the exact number of weight values generated per second would have been obvious parameters for the ordinary practioner to optimize through routine trial and error.
	With respect to claim 16, averaging weight values were a known way to filter out noise from the weight signal3, and exact number of weight values averaged per second would have been obvious parameters for the ordinary practioner to optimize through routine trial and error.
	With respect to claim 17, obviously there has to be a visual display to show the weight measured, and it was known to display the weight in either pounds or kilograms4.
	With respect to claims 18 and 19, transmitting load data to a remote computer for data storage and analysis5 was old and well-known, and it would have been obvious to equip the vehicle of Mariani with a wireless connection to the internet for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See column 3, lines 18-63, of US # 5,384,436 (Pritchard) for example.
        2 See column 28, lines 3-8, of US # 4,839,835 (Hagenbuch) for example.
        3 See column 6, lines 51-55, of US # 5,384,436 (Pritchard) for example. 
        4 See paragraph 0026 of US PGPub # 2004/0200644 (Paine et al) for example.
        5 See column 3, lines 45-56, of US # 5,837,945 (Cornwell et al) for example.